In re Reynolds, Richard T.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Rapides, 9th Judicial District Court, Div. “E”, No. 208733; to the Court of Appeal, Third Circuit, No. KW88-0925.
Denied. Relator should direct his request for the police report to the custodian °f records for the law enforcement agency which employed the officer(s) who made that report. See La.R.S. 44:31 et seq. Insofar as the other records relator’s motion seeks are concerned, relator has not shown a particularized need for these documents.